

August 5, 2008
 
Mr. Michael D. Tucci
80 Dogwood Lane
Rye, New York 10580



Re:
Employment Agreement Amendment



Dear Michael:
 
This Letter Agreement confirms the understanding reached between you and Coach,
Inc., a Maryland corporation (the “Company”), regarding the terms of your
continued employment with the Company. This Letter Agreement constitutes an
amendment to that certain Employment Agreement by and between you and the
Company dated as of November 8, 2005 (the “Employment Agreement”). This Letter
Agreement is effective August 5, 2008. Capitalized terms used in this Letter
Agreement and not defined herein shall have the meaning given such terms in the
Employment Agreement.
 

 
1.
Employment Agreement Term. You and the Company acknowledge and agree that,
notwithstanding anything to the contrary in the Employment Agreement, the
Initial Term shall end on June 29, 2013 unless earlier terminated as provided in
Section 6 of the Employment Agreement.

 

 
2.
Annual Base Salary. Effective as of September 1, 2008, your Annual Base Salary
shall be payable at a rate of $850,000 per year. For the avoidance of doubt, the
Maximum Bonus and Target Bonus with respect to any Coach fiscal year shall be
calculated as a percentage of the base salary actually paid to you with respect
to such fiscal year.

 

 
3.
Retention Options. On August 5, 2008, or if later, the date you execute this
Letter Agreement (the “Grant Date”), you shall be granted a number of Retention
Options (rounded to the nearest whole number) equal to (a) $3.75 million divided
by (b) the product of (i) 60% and (ii) the Fair Market Value (as defined in the
Coach, Inc. 2004 Stock Incentive Plan) of a share of Common Stock on the grant
date, which shall be evidenced by a Retention Stock Option Agreement to be
entered into by and between you and the Company in substantially the form
attached hereto as Exhibit B. As set forth in Section 5(c)(ii) of the Employment
Agreement, the Retention Options shall have an exercise price equal to the fair
market value per share of Common Stock as of the Grant Date and shall have a
term of 10 years. The Retention Options shall become exercisable in three
cumulative installments as follows: (A) the first installment shall consist of
20% of the shares of Common Stock covered by the Retention Options and shall
become vested and exercisable on July 2, 2011, (B) the second installment shall
consist of 20% of the shares of Common Stock covered by the Retention Options
and shall become vested and exercisable on June 30, 2012 and (C) the third
installment shall consist of 60% of the shares of Common Stock covered by the
Retention Options and shall become exercisable on June 29, 2013; provided, that,
except as otherwise provided in Section 7 of the Employment Agreement or in the
applicable Retention Stock Option Agreement, no portion of the Retention Options
not then exercisable shall become exercisable following your termination of
employment for any reason.

 

 
4.
Retention RSUs. On the Grant Date, you shall be granted a number of Retention
RSUs (rounded to the nearest whole number) equal to (a) $3.75 million divided by
(b) the Fair Market Value (as defined in the Coach, Inc. 2004 Stock Incentive
Plan) of a share of Common Stock on the grant date, which shall be evidenced by
a Retention RSU Agreement to be entered into by and between you and the Company
in substantially the form attached hereto as Exhibit C. The Retention RSUs shall
become vested with respect to 20% of the Retention RSUs on each of July 2, 2011
and June 30, 2012 and with respect to 60% of the Retention RSUs on June 29,
2013; provided, that, except as otherwise provided in Section 7 of the
Employment Agreement or in the Retention RSU Agreement, no Retention RSUs not
then vested shall become vested following your termination of employment.

 

--------------------------------------------------------------------------------


 

 
5.
Competitive Business. You and the Company acknowledge and agree that the list of
Competitive Businesses in effect as of August 5, 2008 is attached hereto as
Exhibit A, and you and the Company acknowledge and agree that such list may be
changed by the Committee in accordance with the terms of the Employment
Agreement.

 

 
6.
Employment Agreement. You and the Company acknowledge and agree that, except as
provided by this Letter Agreement, the Employment Agreement shall remain in full
force and effect.

 

 
7.
Section 409A. You and the Company acknowledge and agree that, to the extent
applicable, this Letter Agreement shall be interpreted in accordance with, and
you and the Company agree to use best efforts to achieve timely compliance with,
Section 409A of the Internal Revenue Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”), including without limitation any such regulations or other
guidance that may be issued after the date hereof. Notwithstanding any provision
of this Letter Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under this
Letter Agreement may be subject to Section 409A, the Company may adopt (without
any obligation to do so or to indemnify you for failure to do so) such limited
amendments to this Letter Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (a) exempt the
compensation and benefits payable under this Letter Agreement from Section 409A
and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Letter Agreement or (b) comply with the
requirements of Section 409A. Notwithstanding anything herein to the contrary,
if at the time of your termination of employment you are a “specified employee”
as defined in Section 409A (and any related regulations or other pronouncements
thereunder) and the deferral of any payments otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company shall defer
such payments (without any reduction in such payments ultimately paid or
provided to you) until the date that is six months following your termination of
employment (or the earliest date as is permitted under Section 409A).

 
[signature page follows]
 
2

--------------------------------------------------------------------------------


 
Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company. This Letter Agreement shall
be governed and construed under the internal laws of the State of New York and
may be executed in several counterparts.
 
Very truly yours,
 
COACH, INC.
 
 


By: _________________________________
       Sarah Dunn
       Senior VP, Human Resources
 


 
 
Agreed and Accepted:
 
____________________________________
Michael Tucci
 
3

--------------------------------------------------------------------------------



Exhibit A


Competitive Businesses
 
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of August 5, 2008: American Eagle Outfitters, Inc.;
Burberry Group PLC; Club 21 Retail Holdings Pte. Ltd.; Nike, Inc.; Gap, Inc.;
Gucci Group/PPR; J. Crew Group, Inc.; Jones Apparel Group. Inc.; Kenneth Cole
Productions, Inc.; Limited Brands, Inc.; Liz Claiborne, Inc.; LVMH Moet Hennessy
Louis Vuitton SA; Michael Kors (USA), Inc.; Philips Van Heusen Corporation; Polo
Ralph Lauren Corporation; Prada S.p.A.; The Timberland Company; Tommy Hilfiger
Corporation; Tory Burch LLC; Tumi, Inc.
 

--------------------------------------------------------------------------------


 
Exhibit B


COACH, INC.
2004 Stock Incentive Plan
Retention Option Grant Notice and Agreement
 
Michael Tucci
 
Coach, Inc. (the “Company”) is pleased to confirm that you have been granted a
stock option (the “Option”), effective as of August 5, 2008 (the “Grant Date”),
as provided in this agreement (the “Agreement”). The Option evidenced by this
Agreement is the “Retention Option” as defined in that certain Employment
Agreement entered into by and between you and the Company effective as of August
5, 2008 (the “Employment Agreement”).


1. Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”), at the
exercise price specified below (the “Exercise Price”).
 

 
Number of Option Shares
 
Exercise Price Per
Option Share
Shares Granted
[    ]1
 
[    ]



2. Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Company’s 2004 Stock Incentive Plan (the
“Plan”), a copy of which will be supplied to you upon your request, and the
provisions of which are incorporated herein by reference. This Option is not
intended to qualify as an incentive stock option within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended.
 
3. Expiration Date. This Option expires on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”), subject to earlier expiration upon your
death, disability or other termination of employment, as provided in Section 5
below.
 
4. Vesting. This Option may be exercised only to the extent it has vested.
Subject to Section 5 below, if you are continuously employed by the Company or
any of its affiliates (collectively, the “Coach Companies”) from the Grant Date
until (a) July 2, 2011, this Option will vest with respect to 20% of the Option
Shares as of such date, (b) June 30, 2012, this Option will vest with respect to
20% of the Option Shares as of such date, and (c) June 29, 2013, this Option
will vest with respect to the remaining 60% of the Option Shares as of such
date.



--------------------------------------------------------------------------------

1  Number (rounded to the nearest whole number) equal to (a) $3.75 million
divided by (b) the product of (i) 60% and (ii) the Fair Market Value (as defined
in the Coach, Inc. 2004 Stock Incentive Plan) of a share of Common Stock on the
Grant Date.
 

--------------------------------------------------------------------------------


 
5. Termination of Employment.
 
(a) Death or Disability. If you cease active employment with the Company because
of your death or “Disability” (as defined in the Employment Agreement), any
portion of this Option that is not vested and exercisable as of the date of such
termination shall thereupon be forfeited; provided, that in the alternative the
Human Resources Committee (the “Committee”) of the Company’s Board of Directors
may, in its sole discretion, cause all or any portion of this Option then held
by you to become vested and exercisable effective as of the date of such
termination. In the event that your employment terminates due to your death or
Disability, the last day on which any vested Options may be exercised shall be
the earlier of (i) the Expiration Date, or (ii) the fifth anniversary of your
death or Disability.
 
(b) Termination without Cause or for Good Reason. Except as otherwise provided
in Section 5(d) with respect to certain terminations of employment in connection
with a Change in Control, if your employment is terminated by the Company
without “Cause” (as defined in the Employment Agreement) or by you for “Good
Reason” (as defined in the Employment Agreement), then (i) any portion of this
Option that is not vested and exercisable as of the date of such termination
shall continue to become exercisable as of the dates set forth in Section 4 and
(ii) the last day on which this Option may be exercised shall be the Expiration
Date.
 
(c) Termination for Cause or without Good Reason. If your employment is
terminated by the Company for Cause or by you without Good Reason (including
without limitation by reason of your retirement), then (i) any portion of this
Option that is not vested and exercisable as of the date of such termination
shall thereupon be forfeited and (ii) the vested portion of this Option shall
terminate (A) if your employment is terminated by the Company for Cause, then
this Option shall terminate on the date your employment terminates, (B) if your
employment is terminated by you without Good Reason (including without
limitation by reason of your retirement) prior to June 29, 2013, then this
Option shall terminate on the earlier of (x) the Expiration Date, or (y) the
90th day following the date of your termination of employment, or (C) if your
employment is terminated by you without Good Reason (including without
limitation by reason of your retirement) on or following June 29, 2013, then
this Option shall terminate on the Expiration Date.
 
(d) Certain Terminations of Employment in connection with a Change in Control.
Notwithstanding Section 5(b), if your employment is terminated by the Company
without Cause or by you for Good Reason within six months prior to a “Change in
Control” (as defined in the Employment Agreement) or during the 12 month period
immediately following such Change in Control, then (i) this Option shall become
fully vested and exercisable with respect to all shares subject thereto
effective immediately prior to the date of such termination, and (ii) the last
day on which this Option may be exercised shall be the Expiration Date.
 
6. Exercise. This Option may be exercised (subject to the restrictions contained
in this Agreement) in whole or in part for the number of shares specified in a
verbal or written notice that is delivered to the Company or its designated
agent and is accompanied by full payment of the Exercise Price for such number
of Option Shares in cash, or by surrendering or attesting to the ownership of
shares of Common Stock, or a combination of cash and shares of Common Stock, in
an amount or having a combined value equal to the aggregate Exercise Price for
such Option Shares. In connection with any payment of the Exercise Price by
surrender or attesting to the ownership of shares of Common Stock, proof
acceptable to the Company shall be submitted upon request that such previously
acquired shares have been owned by you for at least six (6) months prior to the
date of exercise.
 
2

--------------------------------------------------------------------------------


 
7. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, this Option shall be subject to Section 11 of the Employment
Agreement. Accordingly, if you (a) violate any of the covenants set forth in
Section 9(a) or 9(b) of the Employment Agreement, or (b) materially violate any
of the covenants set forth in Section 9(c), 9(e) or 9(f) of the Employment
Agreement, then pursuant to Section 11 of the Employment Agreement, then (i) any
portion of this Option that has not been exercised prior to the date of such
breach shall thereupon be forfeited and (ii) you shall be required to pay to the
Company the amount of all Retention Option Gain (as defined in the Employment
Agreement). You shall also be required to pay to the Company the amount of all
Retention Option Gain upon the occurrence of those certain events described in
Section 11(b) of the Employment Agreement.
 
8. Rights as a Stockholder. You will have no right as a stockholder with respect
to any Option Shares until and unless ownership of such Option Shares has been
transferred to you.
 
9. Option Not Transferable. This Option will not be assignable or transferable
by you, other than by a qualified domestic relations order or by will or by the
laws of descent and distribution, and will be exercisable during your lifetime
only by you (or your legal guardian or personal representative). If this Option
remains exercisable after your death, subject to Sections 1, 5 and 6 above, it
may be exercised by the personal representative of your estate or by any person
who acquires the right to exercise such Option by bequest, inheritance or
otherwise by reason of your death.
 
10. Transferability of Option Shares. Option Shares generally are freely
tradable in the United States. However, you may not offer, sell or otherwise
dispose of any Option Shares in a way which would: (a) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing or (b) violate or cause the Company to violate the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions required by law on Common
Stock received by you pursuant to this Option.
 
11. Conformity with the Plan. This Option is intended to conform in all respects
with, and is subject to applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By your acceptance of this Agreement, you agree to be bound
by all of the terms of this Agreement and the Plan.
 
3

--------------------------------------------------------------------------------


 
12. No Rights to Continued Employment. Nothing in this Agreement confers any
right on you to continue in the employ of the Coach Companies or affects in any
way the right of any of the Coach Companies to terminate your employment at any
time with or without cause.
 
13. Miscellaneous.
 
(a) Amendment or Modifications. The grant of this Option is documented by the
minutes of the Committee, which records are the final determinant of the number
of shares granted and the conditions of this grant. The Committee may amend or
modify this Option in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Option, provided that no
such amendment or modification shall directly or indirectly impair or otherwise
adversely affect your rights under this Agreement without your prior written
consent. Except as in accordance with the two immediately preceding sentences,
this Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both parties hereto.
 
(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of New York, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
New York, New York and you and the Company agree to submit to the jurisdiction
of such courts, to bring all such actions or proceedings in such courts and to
waive any defense of inconvenient forum to such actions or proceedings. A final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced in any manner provided by law. Notwithstanding the foregoing, any
matter also covered by, or dependent upon any interpretation under, the
Employment Agreement shall be resolved pursuant to the arbitration provisions of
Section 20 thereof.
 
(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns and heirs and legal representatives of the parties hereto whether so
expressed or not.
 
(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
4

--------------------------------------------------------------------------------


 
14. Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder (“Section 409A”), including without limitation any such regulations
or other guidance that may be issued after the date hereof. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder may be subject to Section 409A,
the Company may adopt (without any obligation to do so or to indemnify you for
failure to do so) such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(a) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (b) comply with the
requirements of Section 409A. Notwithstanding anything herein to the contrary,
if at the time of your termination of employment you are a “specified employee”
as defined in Section 409A (and any related regulations or other pronouncements
thereunder) and the deferral of any payments otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company shall defer
such payments (without any reduction in such payments ultimately paid or
provided to you) until the date that is six months following your termination of
employment (or the earliest date as is permitted under Section 409A).
 
[signature page follows]
 
5

--------------------------------------------------------------------------------



In witness whereof, the parties hereto have executed and delivered this
agreement.
 
COACH, INC.
 
______________________________________________
Sarah Dunn
Senior Vice President, Human Resources
 
Date: August 5, 2008
 
I acknowledge that I have read and understand the terms and conditions of this
Agreement and of the Plan and I agree to be bound thereto.
 


 
OPTIONEE:
 
 
 
______________________________________________
Michael Tucci
 
Employee ID#: ________________________________________
 
Date: August 5, 2008
 
6

--------------------------------------------------------------------------------





EXHIBIT C
 
COACH, INC.
2004 Stock Incentive Plan
Retention Restricted Stock Unit Award Grant Notice and Agreement
 
Michael Tucci
 
Coach, Inc. (the “Company”) is pleased to confirm that you have been granted a
restricted stock unit award (the “Award”), effective as of August 5, 2008 (the
“Award Date”), as provided in this agreement (the “Agreement”) pursuant to the
Coach, Inc. 2004 Stock Incentive Plan (the “Plan”). The restricted stock units
(“RSUs”) subject to this Award are the “Retention RSUs” as defined in that
certain Employment Agreement entered into by and between you and the Company
effective as of August 5, 2008 (the “Employment Agreement”).


1. Award. Subject to the restrictions, limitations and conditions as described
below, the Company hereby awards to you as of the Award Date:
 
[    ]2  RSUs
 
which are considered Awards of Restricted Stock under the Plan. Each RSU
represents the right to receive one share of Coach, Inc. common stock upon the
satisfaction of terms and conditions set forth in this Agreement and the Plan.
While the restrictions are in effect, the RSUs are not transferable by the
Participant by means of sale, assignment, exchange, pledge, or otherwise.
 
2. Vesting. The RSUs will remain restricted and may not be sold or transferred
by you until they have become vested pursuant to the terms of this Agreement.
Subject to Section 4 below (a) 20% of the RSUs shall become vested on each of
July 2, 2011 and June 30, 2012 and (b) the remaining 60% of the RSUs shall
become vested on June 29, 2013. Each of July 2, 2011, June 30, 2012 and June 29,
2013 shall be referred to herein as a “Vesting Date.”
 
3. Distribution of the Award. As soon as reasonably practicable following each
Vesting Date, the Human Resources Committee (the “Committee”) of the Company’s
Board of Directors will release the portion of the Award that has become vested
as of such Vesting Date. Applicable withholding taxes will be settled by
withholding a number of shares of Coach, Inc. common stock with a market value
equal to the amount of such taxes (as determined based on the minimum statutory
withholding rates then in effect) or by remitting a cash payment to the Company
in the amount necessary to satisfy applicable withholding obligations (or by a
combination of the foregoing).
 

--------------------------------------------------------------------------------

2      Number (rounded to the nearest whole number) equal to (a) $3.75 million
divided by (b) the Fair Market Value (as defined in the Coach, Inc. 2004 Stock
Incentive Plan) of a share of Common Stock on the Award Date.
 

--------------------------------------------------------------------------------


 
4. Termination of Employment.
 
(a) Death or Disability. If you cease active employment with the Company because
of your death or “Disability” (as defined in the Employment Agreement), any
portion of the Award that has not become vested on or prior to the date of such
termination shall thereupon be forfeited; provided, that in the alternative the
Committee may, in its sole discretion, cause all or any portion of the Award to
become vested effective as of the date of such termination.
 
(b) Termination without Cause or for Good Reason. Except as otherwise provided
in Section 4(d) with respect to certain terminations of employment in connection
with a Change in Control, if your employment is terminated by the Company
without “Cause” (as defined in the Employment Agreement) or by you for “Good
Reason” (as defined in the Employment Agreement), then any portion of the Award
that has not become vested on or prior to the date of such termination shall
continue to become vested as of the dates set forth in Section 2.
 
(c) Termination for Cause or without Good Reason. If your employment is
terminated by the Company for Cause or by you without Good Reason (including
without limitation by reason of your retirement), then any portion of the Award
that has not become vested on or prior to the date of such termination shall
thereupon be forfeited.
 
(d) Certain Terminations of Employment in connection with a Change in Control.
Notwithstanding Section 4(b), if your employment is terminated by the Company
without Cause or by you for Good Reason within six months prior to a “Change in
Control” (as defined in the Employment Agreement) or during the 12 month period
immediately following such Change in Control, then the Award shall become fully
vested effective immediately prior to the date of such termination.
 
5. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, the Award shall be subject to Section 11 of the Employment Agreement.
Accordingly, if you (a) violate any of the covenants set forth in Section 9(a)
or 9(b) of the Employment Agreement, or (b) materially violate any of the
covenants set forth in Section 9(c), 9(e) or 9(f) of the Employment Agreement,
then pursuant to Section 11 of the Employment Agreement (i) any portion of the
Award that has not become vested prior to the date of such breach shall
thereupon be forfeited and (ii) you shall be required to pay to the Company the
amount of all “Retention R SU Gain” (as defined in the Employment Agreement).
You shall also be required to pay to the Company the amount of all Retention RSU
Gain upon the occurrence of those certain events described in Section 11(b) of
the Employment Agreement.
 
6. Award Not Transferable. The Award will not be assignable or transferable by
you, other than by a qualified domestic relations order or by will or by the
laws of descent and distribution, and will be exercisable during your lifetime
only by you (or your legal guardian or personal representative).
 
7. Transferability of Award Shares. The shares you will receive under the Award
on or following the applicable Vesting Date generally are freely tradable in the
United States. However, you may not offer, sell or otherwise dispose of any
shares in a way which would: (a) require the Company to file any registration
statement with the Securities and Exchange Commission (or any similar filing
under state law or the laws of any other country) or to amend or supplement any
such filing or (b) violate or cause the Company to violate the Securities Act of
1933, as amended, the rules and regulations promulgated thereunder, any other
state or federal law, or the laws of any other country. The Company reserves the
right to place restrictions required by law on any shares of Coach, Inc. common
stock received by you pursuant to the Award.
 
8

--------------------------------------------------------------------------------


 
8. Conformity with the Plan. The Award is intended to conform in all respects
with, and is subject to applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By your acceptance of this Agreement, you agree to be bound
by all of the terms of this Agreement and the Plan.
 
9. No Rights to Continued Employment. Nothing in this Agreement confers any
right on you to continue in the employ of the Coach Companies or affects in any
way the right of any of the Coach Companies to terminate your employment at any
time with or without cause.
 
10. Miscellaneous.
 
(a) Amendment or Modifications. The grant of the Award is documented by the
minutes of the Committee, which records are the final determinant of the number
of shares granted and the conditions of this grant. The Committee may amend or
modify the Award in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Award, provided that no
such amendment or modification shall directly or indirectly impair or otherwise
adversely affect your rights under this Agreement without your prior written
consent. Except as in accordance with the two immediately preceding sentences,
this Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both parties hereto.
 
(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of New York, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
New York, New York and you and the Company agree to submit to the jurisdiction
of such courts, to bring all such actions or proceedings in such courts and to
waive any defense of inconvenient forum to such actions or proceedings. A final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced in any manner provided by law. Notwithstanding the foregoing, any
matter covered by, or dependent upon any interpretation under, the Employment
Agreement shall be resolved pursuant to the arbitration provisions of Section 20
thereof.
 
(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns and heirs and legal representatives of the parties hereto whether so
expressed or not.
 
9

--------------------------------------------------------------------------------


 
(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
11. Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder (“Section 409A”), including without limitation any such regulations
or other guidance that may be issued after the date hereof. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder may be subject to Section 409A,
the Company may adopt (without any obligation to do so or to indemnify you for
failure to do so) such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(a) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (b) comply with the
requirements of Section 409A. Notwithstanding anything herein to the contrary,
if at the time of your termination of employment you are a “specified employee”
as defined in Section 409A (and any related regulations or other pronouncements
thereunder) and the deferral of any payments otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company shall defer
such payments (without any reduction in such payments ultimately paid or
provided to you) until the date that is six months following your termination of
employment (or the earliest date as is permitted under Section 409A).
 
[signature page follows]
 
10

--------------------------------------------------------------------------------



In witness whereof, the parties hereto have executed and delivered this
agreement.
 
COACH, INC.
 
 
______________________________________________
Sarah Dunn
Senior Vice President, Human Resources
 
Date: August 5, 2008
 
I acknowledge that I have read and understand the terms and conditions of this
Agreement and of the Plan and I agree to be bound thereto.
 


 
AWARD RECIPIENT:
 
 
______________________________________________
Michael Tucci
 
Employee ID#:_________________________________________
 
Date: August 5, 2008
 
 
11

--------------------------------------------------------------------------------

